

116 S2682 IS: Protect Equality And Civics Education Act
U.S. Senate
2021-08-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2682IN THE SENATE OF THE UNITED STATESAugust 9, 2021Mr. Rubio (for himself, Mr. Cramer, and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title III of division H of the Consolidated Appropriations Act, 2021 to prohibit the expenditure of funds on divisive concepts under the priorities noticed in the proposed rule submitted by the Department of Education relating to Proposed Priorities-American History and Civics Education.1.Short titleThis Act may be cited as the Protect Equality And Civics Education Act or the PEACE Act. 2.Limitation on use of fundsAfter section 318 of title III of division H of the Consolidated Appropriations Act, 2021 (Public Law 116–260), insert the following:319.(a)None of the funds made available by this title for an American history and civics education program under subpart 3 of part B of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6661 et seq.) may be used to fund curriculum, or teaching or counseling, that promotes or compels a divisive concept under the priorities noticed in the proposed rule submitted by the Department of Education relating to Proposed Priorities-American History and Civics Education (published at 86 Fed. Reg. 20348 (April 19, 2021)).(b)In this section: (1)The term promotes or compels a divisive concept, means race stereotyping or race scapegoating, or promotion of one or more of the following concepts:(A)One race is inherently superior to another race.(B)The United States is fundamentally racist.(C)An individual, by virtue of his or her race, is inherently racist or oppressive, whether consciously or unconsciously.(D)An individual should be discriminated against or receive adverse treatment solely or partly because of his or her race.(E)Members of one race cannot and should not attempt to treat others without respect to race.(F)An individual's moral character is necessarily determined by his or her race.(G)An individual, by virtue of his or her race, bears responsibility for actions committed in the past by other members of the same race.(H)Any individual should feel discomfort, guilt, anguish, or any other form of psychological distress on account of his or her race.(I)Meritocracy or traits such as a hard work ethic are racist, or were created by a particular race to oppress another race. (2)The term race scapegoating means assigning fault, blame, or bias to a race, or to members of a race because of their race.(3)The term race stereotyping means ascribing character traits, values, moral and ethical codes, privileges, status, or beliefs to a race, or to an individual because of the individual’s race..